       Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 1 of 27




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

MEGAN MILO,                                          }
                                                     }
            Plaintiff,                               }
                                                     }
v.                                                   }      Civil Action No.
                                                     }      1:18-cv-03145-SAG
CYBERCORE TECHNOLOGIES, LLC                          }
                                                     }
            And                                      }
                                                     }
NORTHROP GRUMMAN CORPORATION,                        }
                                                     }
            Defendants.                              }
                                                     }

     DEFENDANT CYBERCORE TECHNOLOGIES, LLC’S ANSWER TO
            PLAINTIFF’S FIRST AMENDED COMPLAINT

            Defendant CyberCore Technologies, LLC (“CyberCore” or “Defendant”),

by and through undersigned counsel, pursuant to Fed. R. Civ. P. 8 and 12, hereby

answers Plaintiff Megan Milo (“Plaintiff”)’s First Amended Complaint and Jury

Demand (“First Amended Complaint”) as follows: 1/

                                 FIRST DEFENSE

            CyberCore admits or denies the correspondingly numbered paragraphs

in the First Amended Complaint as follows:




1/    As a result of the argumentative, compound, vague, and subjective nature of
      many of the allegations in Plaintiff’s First Amended Complaint, unless all
      aspects of a particular sentence are correct, the entire sentence will be denied.
       Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 2 of 27



                         PRELIMINARY STATEMENT

      1.     Paragraph 1 contains no factual allegations to admit or deny.

      2.     CyberCore denies the allegations in paragraph 2 with respect to

CyberCore, and is without sufficient knowledge or information to admit or deny the

allegations with respect to Defendant Northrop Grumman Corporation (“Northrop”).

      3.     CyberCore denies the allegations in paragraph 3 with respect to

CyberCore, and is without sufficient knowledge or information to admit or deny the

allegations with respect to Northrop.

      4.     CyberCore denies that Plaintiff was subjected to discrimination,

harassment or retaliation by CyberCore.

             a.    CyberCore denies the allegations in paragraph 4.a. with respect

to CyberCore personnel, and is without sufficient knowledge or information to admit

or deny the allegations with respect to non-CyberCore personnel, except that

CyberCore admits that it was aware that on occasion some non-CyberCore employees

accidentally used male pronouns when referring to Plaintiff.

             b.    Paragraph 4.b states a legal conclusion to which no response is

required. To the extent a response is required, CyberCore denies the allegations with

respect to CyberCore, and is without sufficient knowledge or information to admit or

deny the allegations with respect to Northrop.

             c.    CyberCore denies the allegations in paragraph 4.c. with respect

to CyberCore personnel, and is without sufficient knowledge or information to admit

or deny the allegations with respect to non-CyberCore personnel.



                                          2
       Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 3 of 27



             d.    CyberCore denies the allegations in paragraph 4.d. with respect

to CyberCore, and is without sufficient knowledge or information to admit or deny

the allegations with respect to non-Northrop entities.

             e.    CyberCore denies the allegations in paragraph 4e., except it

admits that the confidential government client imposed strict security protocols for

all personnel working at the Tuscan Project worksite.

             f.    CyberCore denies the allegations in paragraph 4.f. with respect

to CyberCore, and is without sufficient knowledge or information to admit or deny

the allegations with respect to Plaintiff’s non-CyberCore supervisors.

             g.    CyberCore denies the allegations in paragraph 4.g. with respect

to CyberCore, and is without sufficient knowledge or information to admit or deny

the allegations with respect to non-CyberCore personnel, except that CyberCore

admits that Plaintiff complained to her CyberCore supervisor Brenda Anderson on a

handful of occasions that her non-CyberCore co-workers had accidentally used a male

pronoun when referring to her.

             h.    Paragraph 4.h states a legal conclusion to which no response is

required. To the extent a response is required, CyberCore denies the allegations with

respect to CyberCore, and is without sufficient knowledge or information to admit or

deny the allegations with respect to Northrop.

             i.    Paragraph 4.i states a legal conclusion to which no response is

required. To the extent a response is required, CyberCore denies the allegations with




                                          3
       Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 4 of 27



respect to CyberCore, and is without sufficient knowledge or information to admit or

deny the allegations with respect to Northrop.

             j.    Paragraph 4.j states a legal conclusion to which no response is

required. To the extent a response is required, CyberCore denies the allegations with

respect to CyberCore, and is without sufficient knowledge or information to admit or

deny the allegations with respect to Northrop.

      4-1.   CyberCore is without sufficient knowledge or information to admit or

deny the allegations in paragraph 4-1.2/

      5.     Admitted.

      6.     Admitted.

      7.     CyberCore is without sufficient knowledge or information to admit or

deny the allegations in paragraph 7.

      8.     CyberCore is without sufficient knowledge or information to admit or

deny the allegations in paragraph 8.

      9.     CyberCore admits that it employed Plaintiff at a confidential client

location in Annapolis Junction, Anne Arundel County, and is without sufficient

knowledge or information to admit or deny the remaining allegations in paragraph 9.

      10.    Paragraph 10 states a legal conclusion to which no response is required.




2/    The First Amended Complaint contains an error in paragraph numbering
      between paragraphs 4 and 5. The paragraph erroneously labeled as paragraph
      1 on page 2 of the First Amended Complaint is labeled as 4-1 in this Answer.


                                           4
           Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 5 of 27



       11.     CyberCore is without sufficient knowledge or information to admit or

deny the allegations in paragraph 11.

       12.     CyberCore is without sufficient knowledge or information to admit or

deny the allegations in paragraph 12.

       12-1. CyberCore admits that it employed Plaintiff at the government facility

located in Annapolis Junction, Anne Arundel County, but is without sufficient

knowledge or information to admit or deny the remaining allegations in paragraph

12-1. 3/

                             PROCEDURAL HISTORY

       13.     CyberCore is without sufficient knowledge or information to admit or

deny the allegations in paragraph 13, except that it admits it received notice from the

Equal Employment Opportunity Commission that on or about August 28, 2014

Plaintiff filed a charge alleging sex discrimination, harassment and retaliation

against CyberCore and Northrop.

       14.     CyberCore   admits   that   the   Equal    Employment      Opportunity

Commission provided CyberCore notice that on or about August 28, 2014 Plaintiff

filed a charge alleging sex discrimination and retaliation against CyberCore and

Northrop, but is without sufficient knowledge or information to admit or deny the

remaining allegations in paragraph 14.



3/     The First Amended Complaint contains an error in paragraph numbering
       between paragraphs 12 and 13. The paragraph erroneously labeled as
       paragraph 2 on page 3 of the First Amended Complaint is labeled as 12-1 in
       this Answer.


                                           5
          Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 6 of 27



      15.     CyberCore is without sufficient knowledge or information to admit or

deny the allegations in paragraph 15.

      16.     CyberCore is without sufficient knowledge or information to admit or

deny the allegations in paragraph 16, except that it admits it received notice from the

Equal Employment Opportunity Commission that the Commission had issued to

Plaintiff a notice of her right to file a lawsuit within 90 days of her receipt of the

notice.

      17.     Paragraph 17 states a legal conclusion to which no response is required.

                          JURISDICTION AND VENUE

      18.     Paragraph 18 states a legal conclusion to which no response is required.

      19.     Paragraph 19 states a legal conclusion to which no response is required.

      20.     Paragraph 20 states a legal conclusion to which no response is required.

                                        FACTS

      21.     Admitted.

      22.     Admitted.

      23.     Admitted.

Sex, Gender Expression, and Gender Identity

      24.     Paragraph 24 contains no factual allegations to admit or deny.

      25.     Paragraph 25 contains no factual allegations to admit or deny.

      26.     Paragraph 26 contains no factual allegations to admit or deny.

      27.     Paragraph 27 contains no factual allegations to admit or deny.

      28.     Paragraph 28 contains no factual allegations to admit or deny.



                                          6
       Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 7 of 27



Employment with Defendants

      29.   CyberCore admits that on or around November 30, 2012, upon approval

by Northrop, CyberCore hired Plaintiff as a senior software engineer assigned to a

government facility in Annapolis Junction, Maryland, and denies the remaining

allegations in paragraph 29.

      30.   Admitted.

      31.   CyberCore is without sufficient knowledge or information to admit or

deny the allegations in paragraph 31.

      32.   CyberCore admits that Plaintiff began to present herself as a female

while at work beginning on March 28, 2013, but is without sufficient knowledge or

information to admit or deny the remaining allegations in paragraph 32.

      33.   Admitted.

      33-1. Admitted.4/

      33-2. CyberCore admits that on occasion Plaintiff received assignments from

and was supervised by Northrop managers at the worksite, and that she worked with

personnel that were employees of Northrop, the government, and other contractors

working on the worksite.

      34.   CyberCore admits that Plaintiff regularly worked and communicated

with employees of Northrop, the government, and other contractors working on the



4/    The First Amended Complaint contains an error in paragraph numbering
      between paragraphs 33 and 34. The paragraphs erroneously labeled as
      paragraphs 3 and 4 on page 5 of the First Amended Complaint are labeled as
      33-1 and 33-2 in this Answer.


                                        7
       Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 8 of 27



worksite, but is without sufficient knowledge or information to admit or deny the

remaining allegations in paragraph 34.

      35.    CyberCore admits that it controlled certain terms and conditions of

Plaintiff’s employment, and that on occasion Plaintiff received assignments from and

was supervised by Northrop managers at the worksite.

      36.    CyberCore admits that Plaintiff shared office space and certain

equipment and work resources with employees of Northrop, that on occasion Plaintiff

received assignments from, was supervised by, and was evaluated by Northrop

managers at the worksite, and that as the prime contractor, Northrop set work

schedules and certain procedures, including procedures for recording time worked on

the contract. CyberCore denies the remaining allegations in paragraph 36.

      37.    Admitted.

      38.    CyberCore is without sufficient knowledge or information to admit or

deny the allegations in paragraph 38, but admits that Plaintiff regularly worked and

communicated with Northrop staff.

      39.    CyberCore admits that Northrop management discussed issues relating

to layoffs, project funding and upcoming work with CyberCore management, but

denies the remaining allegations in paragraph 39.

      40.    CyberCore admits that Northrop imposed a 30-day probationary period

on Plaintiff in October 2013.




                                         8
       Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 9 of 27



      41.   CyberCore admits that Northrop instructed CyberCore to remove

Plaintiff from working on the Tuscan project after she sent an insubordinate email,

but denies the remaining allegations in paragraph 41.

      42.   CyberCore admits that it removed Plaintiff from the Tuscan project at

Northrop’s instruction, but denies the remaining allegations in paragraph 42.

      43.   Admitted.

      44.   CyberCore denies the allegations in paragraph 44 with respect to

CyberCore personnel, and is without sufficient knowledge or information to admit or

deny the allegations with respect to non-CyberCore personnel.

      45.   CyberCore is without sufficient knowledge or information to admit or

deny how Plaintiff felt, and is without sufficient knowledge or information to admit

or deny the remaining allegations in paragraph 45 with respect to non-CyberCore

personnel. CyberCore denies the remaining allegations in paragraph 45 with respect

to CyberCore, except that it admits that Plaintiff complained to Ms. Anderson on a

handful of occasions that her non-CyberCore co-workers had accidentally used a male

pronoun when referring to her.

      46.   CyberCore denies that it discriminated against Plaintiff.

            a.     CyberCore is without sufficient knowledge or information to

admit or deny the allegations in paragraph 46.a.

            b.     CyberCore is without sufficient knowledge or information to

admit or deny the allegations in paragraph 46.b.




                                         9
Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 10 of 27



      c.     CyberCore denies the allegations in paragraph 46.c. with respect

to CyberCore personnel, and is without sufficient knowledge or information to

admit or deny the remaining allegations in paragraph 46.c.

      d.     CyberCore is without sufficient knowledge or information to

admit or deny the allegations in paragraph 46.d.

      e.     CyberCore admits that in approximately June 2013, Ms.

Anderson politely reminded Plaintiff to be conscious of the length of her skirts

and informed her that someone had complained to Northrop that Plaintiff

occasionally wore skirts that were too short. Plaintiff stood up and asked if the

skirt that she was currently wearing was too short, and Ms. Anderson replied

that she looked fine on that particular day. CyberCore denies the remaining

allegations in paragraph 46.e.

      f.     CyberCore is without sufficient knowledge or information to

admit or deny the allegations in paragraph 46.f.

      g.     CyberCore is without sufficient knowledge or information to

admit or deny the allegations in paragraph 46.g.

      h.     CyberCore is without sufficient knowledge or information to

admit or deny the allegations in paragraph 46.h.

      i.     CyberCore is without sufficient knowledge or information to

admit or deny the allegations in paragraph 46.i.

      j.     CyberCore admits that on or around October 17, 2013, Northrop’s

manager Jeremy Knupp met with Plaintiff, Brenda Anderson, and CyberCore



                                   10
      Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 11 of 27



      Program Manager David Shortt to discuss issues with Plaintiff’s behavior,

      performance, and treatment of her co-workers, and that Northrop placed

      Plaintiff on a 30-day probationary period. CyberCore denies the remaining

      allegations in paragraph 46.j.

            k.     CyberCore admits that during the October 17, 2013 meeting,

      Plaintiff alleged that Alex Davis occasionally used male pronouns when

      referring to her and asked for this to stop, but CyberCore denies the remaining

      allegations in paragraph 46.k.

            l.     CyberCore states that the content of the referenced document

      speaks for itself, the allegations in this paragraph 46.l.. do not accurately

      characterize the underlying document, and Plaintiff has omitted material facts

      and language and on that basis CyberCore denies the allegations.

      47.   CyberCore is without sufficient knowledge or information to admit or

deny the allegations in paragraph 47.

      48.   CyberCore is without sufficient knowledge or information to admit or

deny the allegations in paragraph 48.

      49.   CyberCore is without sufficient knowledge or information to admit or

deny the allegations in paragraph 49.

      50.   Denied.

      51.   Denied.

      52.   Denied




                                        11
       Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 12 of 27



      53.    CyberCore is without sufficient knowledge or information to admit or

deny what clothing Plaintiff wore during her probationary period, and denies the

allegations to the extent Plaintiff is suggesting that the PIP required her to wear

certain clothing or keep “her head very low.”

      54.    CyberCore is without sufficient knowledge or information to admit or

deny what Plaintiff was thinking or saying to her coworkers during this time, or the

state of her relationships with her co-workers, and denies the remaining allegations

in paragraph 54.

      55.    Denied.

      56.    Denied.

      57.    Denied.

      58.    Denied.

      59.    CyberCore is without sufficient knowledge or information to admit or

deny the allegations in paragraph 59.

      60.    CyberCore is without sufficient knowledge or information to admit or

deny the allegations in paragraph 60.

      61.    CyberCore denies the allegations in paragraph 61, except that

CyberCore admits that Plaintiff told Ms. Anderson on a handful of occasions that non-

CyberCore coworkers had accidentally used the male pronoun when referring to her.

      62.    Admitted.

      63.    Denied.

      64.    Denied.



                                         12
       Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 13 of 27



      65.   Denied.

      66.   CyberCore is without sufficient knowledge or information to admit or

deny what Plaintiff was thinking or how Plaintiff felt, and denies the remaining

allegations in paragraph 66.

      67.   CyberCore denies that Plaintiff was subject to a hostile work

environment, and is without sufficient knowledge or information to admit or deny the

remaining allegations in paragraph 67.

      68.   CyberCore denies that Plaintiff was subject to harassment, and is

without sufficient knowledge or information to admit or deny the remaining

allegations in paragraph 68.

      69.   CyberCore is without sufficient knowledge or information to admit or

deny the allegations in paragraph 69.

      70.   CyberCore is without sufficient knowledge or information to admit or

deny the allegations in paragraph 70.

      71.   CyberCore admits that Plaintiff did not submit any complaints to

CyberCore following the October 17, 2013 meeting, and denies the remaining

allegations in paragraph 71.

      72.   Admitted.

      73.   CyberCore is without sufficient knowledge or information to admit or

deny the allegations in paragraph 73.

      74.   CyberCore is without sufficient knowledge or information to admit or

deny the allegations in paragraph 74.



                                         13
          Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 14 of 27



          75.   CyberCore is without sufficient knowledge or information to admit or

deny the allegations in paragraph 75.

          76.   Denied.

          77.   Denied.

          78.   Denied.

          79.   Denied.

          80.   Denied.

          81.   Denied.

          82.   CyberCore admits that Plaintiff was not separated as part of a group

layoff.

          83.   Admitted.

          84.   CyberCore is without sufficient knowledge or information to admit or

deny the allegations in paragraph 84.

          85.   CyberCore is without sufficient knowledge or information to admit or

deny what conduct Plaintiff considered unwelcome.

          86.   Paragraph 86 states a legal conclusion to which no response is required.

To the extent a response is required, CyberCore is without sufficient knowledge or

information to admit or deny what Plaintiff felt, and denies the remaining allegations

in paragraph 86.

          87.   Denied.

          88.   Denied.




                                            14
       Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 15 of 27



       89.    Paragraph 89 states a legal conclusion to which no response is required.

To the extent a response is required, CyberCore denies the allegations.

       90.    CyberCore is without sufficient knowledge or information to admit or

deny what knowledge Northrop possessed, and denies the remaining allegations in

paragraph 90.

       91.    CyberCore denies the allegations in paragraph 91, except that it is

without sufficient knowledge or information to admit or deny what protections were

offered by Northrop’s policies.

       92.    CyberCore denies the allegations in paragraph 92, except that it is

without sufficient knowledge or information to admit or deny what protections were

offered by Northrop’s policies.

       93.    CyberCore denies the allegations in paragraph 93, except that it is

without sufficient knowledge or information to admit or deny what steps Northrop

took to enforce its policies.

       94.    Paragraph 94 states legal conclusions to which no response is required.

To the extent a response is required, CyberCore denies the allegations.

       95.    CyberCore admits that it offered Plaintiff an opportunity to apply for

other positions that CyberCore had available prior to her separation, and that after

Plaintiff declined to apply for any available positions, CyberCore informed her that

she would remain eligible to apply for future openings. CyberCore also admits that

on one occasion shortly after Plaintiff’s separation, she requested an update and

CyberCore informed her that no new positions were available, other than those she



                                          15
       Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 16 of 27



had already declined on the date of her separation. CyberCore further admits that

Plaintiff did not apply for any subsequent openings, and that Plaintiff notified

CyberCore that she found new employment on March 28, 2014. CyberCore denies the

remaining allegations in paragraph 95.

      96.    Denied.

      97.    Denied.

      98.    CyberCore is without sufficient knowledge or information to admit or

deny the allegations in paragraph 98, except that CyberCore admits that it took steps

to address with Mr. Davis’ employer Plaintiff’s complaint that Mr. Davis had used

male pronouns when referring to her.

      99.    Denied.

      100.   CyberCore is without sufficient knowledge or information to admit or

deny the allegations in paragraph 100.

                              CAUSES OF ACTION

                                     COUNT 1

                       42 U.S.C. § 2000e, et seq.
Hostile Work Environment Because of Sex Against Defendants CyberCore
and Northrop

      101.   Pursuant to the Court’s Order dated January 13, 2020, Count 1 of

Plaintiff’s First Amended Complaint has been dismissed. Accordingly, no response is

required.




                                         16
       Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 17 of 27



      102.   Pursuant to the Court’s Order dated January 13, 2020, Count 1 of

Plaintiff’s First Amended Complaint has been dismissed. Accordingly, no response is

required.

      103.   Pursuant to the Court’s Order dated January 13, 2020, Count 1 of

Plaintiff’s First Amended Complaint has been dismissed. Accordingly, no response is

required.

      104.   Pursuant to the Court’s Order dated January 13, 2020, Count 1 of

Plaintiff’s First Amended Complaint has been dismissed. Accordingly, no response is

required.

      105.   Pursuant to the Court’s Order dated January 13, 2020, Count 1 of

Plaintiff’s First Amended Complaint has been dismissed. Accordingly, no response is

required.

      106.   Pursuant to the Court’s Order dated January 13, 2020, Count 1 of

Plaintiff’s First Amended Complaint has been dismissed. Accordingly, no response is

required.

      107.   Pursuant to the Court’s Order dated January 13, 2020, Count 1 of

Plaintiff’s First Amended Complaint has been dismissed. Accordingly, no response is

required.

      108.   Pursuant to the Court’s Order dated January 13, 2020, Count 1 of

Plaintiff’s First Amended Complaint has been dismissed. Accordingly, no response is

required.




                                        17
       Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 18 of 27



      109.   Pursuant to the Court’s Order dated January 13, 2020, Count 1 of

Plaintiff’s First Amended Complaint has been dismissed. Accordingly, no response is

required.

      110.   Pursuant to the Court’s Order dated January 13, 2020, Count 1 of

Plaintiff’s First Amended Complaint has been dismissed. Accordingly, no response is

required.

      111.   Pursuant to the Court’s Order dated January 13, 2020, Count 1 of

Plaintiff’s First Amended Complaint has been dismissed. Accordingly, no response is

required.

      112.   Pursuant to the Court’s Order dated January 13, 2020, Count 1 of

Plaintiff’s First Amended Complaint has been dismissed. Accordingly, no response is

required.

      113.   Pursuant to the Court’s Order dated January 13, 2020, Count 1 of

Plaintiff’s First Amended Complaint has been dismissed. Accordingly, no response is

required.

      114.   Pursuant to the Court’s Order dated January 13, 2020, Count 1 of

Plaintiff’s First Amended Complaint has been dismissed. Accordingly, no response is

required.

      115.   Pursuant to the Court’s Order dated January 13, 2020, Count 1 of

Plaintiff’s First Amended Complaint has been dismissed. Accordingly, no response is

required.




                                        18
       Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 19 of 27



      116.   Pursuant to the Court’s Order dated January 13, 2020, Count 1 of

Plaintiff’s First Amended Complaint has been dismissed. Accordingly, no response is

required.

      117.   Pursuant to the Court’s Order dated January 13, 2020, Count 1 of

Plaintiff’s First Amended Complaint has been dismissed. Accordingly, no response is

required.

      118.   Pursuant to the Court’s Order dated January 13, 2020, Count 1 of

Plaintiff’s First Amended Complaint has been dismissed. Accordingly, no response is

required.

      119.   Pursuant to the Court’s Order dated January 13, 2020, Count 1 of

Plaintiff’s First Amended Complaint has been dismissed. Accordingly, no response is

required.

      120.   Pursuant to the Court’s Order dated January 13, 2020, Count 1 of

Plaintiff’s First Amended Complaint has been dismissed. Accordingly, no response is

required.

      121.   Pursuant to the Court’s Order dated January 13, 2020, Count 1 of

Plaintiff’s First Amended Complaint has been dismissed. Accordingly, no response is

required.

      122.   Pursuant to the Court’s Order dated January 13, 2020, Count 1 of

Plaintiff’s First Amended Complaint has been dismissed. Accordingly, no response is

required.




                                        19
       Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 20 of 27



      123.    Pursuant to the Court’s Order dated January 13, 2020, Count 1 of

Plaintiff’s First Amended Complaint has been dismissed. Accordingly, no response is

required.

      124.    Pursuant to the Court’s Order dated January 13, 2020, Count 1 of

Plaintiff’s First Amended Complaint has been dismissed. Accordingly, no response is

required.

      125.    Pursuant to the Court’s Order dated January 13, 2020, Count 1 of

Plaintiff’s First Amended Complaint has been dismissed. Accordingly, no response is

required.

                                     COUNT 2

                       42 U.S.C. § 2000e, et seq.
Termination Because of Sex Against Defendants CyberCore and Northrop


      126.    CyberCore incorporates by reference its responses in the foregoing

paragraphs.

      127.    Paragraph 127 states a legal conclusion to which no response is

required.

      128.    CyberCore admits that it had the power to hire and fire Plaintiff, and

denies the remaining allegations in paragraph 128.

      129.    CyberCore admits that on occasion Plaintiff received assignments from

and was supervised by Northrop managers at the worksite, that Northrop placed

Plaintiff on a PIP, and that CyberCore staff had some general supervision duties with




                                         20
       Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 21 of 27



respect to Plaintiff, including the power to discipline, and denies the remaining

allegations in paragraph 129.

      130.   CyberCore admits that both CyberCore and Northrop furnished

equipment for Plaintiff to use in the course of her work, and denies the remaining

allegations in paragraph 130.

      131.   CyberCore admits that both CyberCore and Northrop had possession of

certain documents related to Plaintiff’s performance of her work duties, and denies

the remaining allegations in paragraph 131.

      132.   CyberCore admits that Plaintiff was employed by CyberCore and

worked with Northrop personnel on the Tuscan project from approximately

November 30, 2012 until February 28, 2014, and denies the remaining allegations in

paragraph 132.

      133.   Denied.

      134.   Denied.

      135.   CyberCore admits that it removed Plaintiff from the Tuscan project

because Northrop instructed it to do so, and denies the remaining allegations in

paragraph 135.

      136.   CyberCore denies the allegations in paragraph 136, except that it is

without sufficient knowledge or information to admit or deny Northrop’s intentions.

      137.   Denied.

      138.   Denied.

      139.   Denied.



                                        21
       Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 22 of 27



      140.     Denied.

                                     COUNT 3

                            42 U.S.C. § 2000e, et seq.
            Retaliation Against Defendants CyberCore and Northrop

      141.     CyberCore incorporates by reference its responses in the foregoing

paragraphs.

      142.     Paragraph 142 states a legal conclusion to which no response is

required.

      143.     Denied.

      144.     CyberCore is without sufficient knowledge or information to admit or

deny any complaints Plaintiff made to Northrop, admits that Plaintiff did complain

to Ms. Anderson on a handful of occasions that Plaintiff’s non-CyberCore co-workers

had accidentally used a male pronoun when referring to her, and denies the

remaining allegations in paragraph 144.

      145.     Paragraph 145 states a legal conclusion to which no response is

required.

      146.     CyberCore denies that Plaintiff’s complaints to CyberCore made it

aware that Plaintiff was being subjected to conduct constituting harassment,

discrimination or retaliation, and is without sufficient knowledge or information to

admit or deny the allegations with respect to any complaints Plaintiff may have made

to Northrop.

      147.     Paragraph 147 states a legal conclusion to which no response is

required. To the extent a response is required, CyberCore denies the allegations.


                                          22
        Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 23 of 27



       148.   Paragraph 148 states a legal conclusion to which no response is

required. To the extent a response is required, CyberCore denies the allegations.

       149.   Denied.

       150.   Denied.

       151.   Denied.

       152.   CyberCore denies the allegations in paragraph 152, except that it is

without sufficient knowledge or information to admit or deny Northrop’s intentions

and admits that Plaintiff is seeking punitive damages.

                                   PRAYER FOR RELIEF

              CyberCore denies that it is liable to Plaintiff for any reason and that Plaintiff is

entitled to any of the relief described in the unnumbered “Wherefore” paragraph and its subparts

A. through J., as it appears on pages 20-21 of the First Amended Complaint.

              Any allegation not specifically admitted herein should be deemed denied.

                                   SECOND DEFENSE

              The First Amended Complaint fails to state a claim upon which relief

can be granted.

                                    THIRD DEFENSE

              Some or all of Plaintiff’s claims are not actionable because the

employment decisions challenged therein are justified by legitimate, non-

discriminatory and non-pretextual business reasons and were based upon reasonable

factors other than Plaintiff’s sex, gender, gender identity, gender expression, or

Plaintiff’s participation in any protected activity.



                                              23
       Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 24 of 27



                                FOURTH DEFENSE

             CyberCore does not tolerate or engage in unlawful discrimination,

harassment or retaliation, and had policies and complaint procedures in place for

addressing complaints of discrimination, harassment or retaliation by employees at

all relevant times.

                                 FIFTH DEFENSE

             CyberCore would have taken the same action complained of by Plaintiff

in the absence of the alleged discrimination and retaliation.

                                 SIXTH DEFENSE

             Plaintiff is not entitled, on the law and/or the facts, to punitive damages.

                               SEVENTH DEFENSE

       Some or all of Plaintiff’s claims are barred by the doctrine of estoppel.

                                EIGHTH DEFENSE

             CyberCore’s actions were done in good faith, without malice and without

intent such that the relief sought (including but not limited to punitive damages) is

not available.

                                 NINTH DEFENSE

             CyberCore reserves the right to assert that Plaintiff’s alleged injury or

loss, if any, was a result of or caused by intervening, pre-existing or superseding

causes not attributable to CyberCore.




                                          24
       Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 25 of 27



                                 TENTH DEFENSE

             CyberCore reserves the right to assert that Plaintiff has failed to

mitigate the damages, if any, that she claims against CyberCore.

                              ELEVENTH DEFENSE

             Plaintiff has waived the right, if any, to pursue the First Amended

Complaint, and each of its causes of action, by reason of Plaintiff’s own actions and

course of conduct.

                               TWELFTH DEFENSE

             Plaintiff’s claims are barred by the doctrine of laches.

                             THIRTEENTH DEFENSE

             Plaintiff’s claims are barred by the avoidable consequences doctrine

because Plaintiff failed to exercise reasonable care and diligence to avoid harm or loss

that reasonably could have been prevented by such reasonable efforts.



             WHEREFORE, CyberCore respectfully requests that the Court dismiss

Plaintiff's claims with prejudice, award CyberCore its costs and reasonable attorneys’

fees incurred in this lawsuit, and allow CyberCore such other and further relief as

this Court deems just and proper.

                                                  Respectfully submitted,




                                          25
Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 26 of 27




                                   /s/ Todd J. Horn
                             Todd J. Horn, Bar No. 06849
                             Karel Mazanec, Bar. No. 20773
                             Venable LLP
                             750 E. Pratt St., Suite 900
                             Baltimore, MD 21202
                             (410) 244-7400 (phone)
                             (410) 244-7742 (facsimile)
                             thorn@venable.com
                             kmazanec@venable.com

                             Counsel for Defendant CyberCore
                             Technologies, LLC




                              26
      Case 1:18-cv-03145-SAG Document 62 Filed 02/03/20 Page 27 of 27



                         CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this 3rd day of February, 2020, a copy of

the foregoing Defendant CyberCore Technologies, LLC’s Answer to Plaintiff’s First

Amended Complaint was sent via this Court’s CM/ECF Delivery to the following:

            Janet L. Eveland, Esq. (07817)
            Law Office of Janet L. Eveland
            511 East Patapsco Avenue
            Baltimore, MD 21225
            Tel (410) 772-8980
            Fax (410) 772-8988
            jeveland@evelandlaw.com

            Jillian T. Weiss
            Law Office of Jillian T. Weiss, P.C.
            527 Hudson Street
            P.O. Box 20169
            New York, New York 10014
            Tel (845) 70-3237
            Fax (419) 794-8991
            jweiss@JTweisslaw.com

            Counsel for Plaintiff

            Joseph P Harkins
            Steven E Kaplan
            Littler Mendelson PC
            815 Connecticut Ave
            Suite 400
            Washington, DC 20006
            12028423400
            Fax: 12028420011
            Email: jharkins@littler.com
            Email: skaplan@littler.com

            Counsel for Defendant Northrop Grumman Corporation




                                            /s/ Todd J. Horn
                                       Todd J. Horn, Bar No. 06849
